Case 4:19-cv-10584-SDD-APP ECF No. 151 filed 10/20/20         PageID.2075     Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  JAMEL LEON ROBINSON,

               Plaintiff,                        Case No. 4:19-cv-10584
                                                 District Judge Stephanie Dawkins Davis
  v.                                             Magistrate Judge Anthony P. Patti

  HANNA SAAD, et al.,

            Defendants.
 ___________________________________/

   ORDER CONDITIONALLY GRANTING PLAINTIFF’S MOTION TO
  APPOINT COUNSEL (ECF No. 127) AND REFERRING THIS MATTER
      TO THE PRO BONO ADMINISTRATOR OF COUNSEL, AND
  ADDRESSING PLAINTIFF’S LETTER REQUESTS (ECF Nos. 149 & 150)

       Plaintiff Jamel Leon Robinson, a state inmate who is proceeding without the

 assistance of counsel, filed this action on February 26, 2019 (ECF No. 1), along

 with an application to proceed in forma pauperis (ECF No. 2). Upon its initial

 screening of Plaintiff’s lawsuit, the Court dismissed all but two of Plaintiff’s

 claims and eleven Defendants. (ECF No. 13, PageID.107-108.) The two

 remaining claims involve allegations of involuntary medical treatment and racial

 discrimination. (ECF No. 1, PageID.21-22, 26.)

       On June 26, 2020, I issued a report and recommendation that the Court grant

 the motion for summary judgment (ECF No. 32) filed by five of the remaining

 Defendants as well as the motion for partial summary judgment (ECF No. 41) filed
Case 4:19-cv-10584-SDD-APP ECF No. 151 filed 10/20/20         PageID.2076    Page 2 of 5




 by three of the remaining Defendants (ECF No. 81), which the Court accepted and

 adopted by opinion and order entered July 24, 2020 (ECF No. 106). However,

 Plaintiff’s objections have since been docketed and are currently pending before

 the Court. (See ECF Nos. 128, 131, 132, 133.) He has also filed notices of appeal.

 (ECF Nos. 136 & 140.)

       On March 6, 2020, the Court entered an order denying without prejudice

 Plaintiff’s motion to appoint counsel (ECF No. 9), finding that Plaintiff had “not

 described any exceptional circumstances to justify a request for appointment of

 counsel at [that] time” (ECF No. 38, PageID.319). However, the Court now

 believes that appointing pro bono counsel for Plaintiff would be beneficial and

 appropriate.1 Accordingly, his motion to appoint counsel (ECF No. 127) is

 CONDITIONALLY GRANTED. This case is hereby referred to the Court’s pro

 bono administrator. If an attorney is found who will agree to represent Plaintiff in

 this case, an order of appointment will be entered.



 1
   The Court does not have the authority to appoint a private attorney for Plaintiff in
 this civil matter. Proceedings in forma pauperis are governed by 28 U.S.C. §
 1915, which provides that “[t]he court may request an attorney to represent any
 person unable to afford counsel.” 28 U.S.C. § 1915(e)(1) (emphasis added).
 However, “[t]here is no right to recruitment of counsel in federal civil litigation,
 but a district court has discretion to recruit counsel under 28 U.S.C. § 1915(e)(1).”
 Dewitt v. Corizon, Inc., 760 F.3d 654, 657 (7th Cir. 2014); see also Olson v.
 Morgan, 750 F.3d 708, 712 (7th Cir. 2014) (“Congress hasn’t provided lawyers for
 indigent prisoners; instead it gave district courts discretion to ask lawyers to
 volunteer their services in some cases.”).
                                           2
Case 4:19-cv-10584-SDD-APP ECF No. 151 filed 10/20/20          PageID.2077     Page 3 of 5




       Further, the Court has reviewed Plaintiff’s September 25, 2020 and

 September 30, 2020 letters (ECF Nos. 149 & 150) filed pursuant to the Court’s

 September 4, 2020 order requiring leave of the Court to file additional motions

 (ECF No. 137). To the extent Plaintiff seeks leave to file an additional motion for

 default or default judgment (see ECF No. 149, PageID.2067), that request is

 DENIED as his motion for default judgment (ECF No. 59) is currently pending

 before the Court. And his request for leave to file “a motion seeking

 enlarg[e]ment” (ECF No. 149, PageID.2067) related to his July 24, 2020

 objections to my report and recommendation (ECF No. 81) is also DENIED. As

 stated above, Plaintiff’s objections have been docketed and are currently pending

 before Judge Davis (ECF Nos. 128, 131, 132, 133), and he has filed notices of

 appeal (ECF Nos. 136 & 140). However, to the extent he requests “instructions”

 from the Court regarding service of Defendants Jennifer LNU and Jill Lawrence

 (see ECF No. 149, PageID.2067), that request is DENIED WITHOUT

 PREJUDICE. The Court anticipates that pro bono counsel, if appointed, will be

 well-suited to facilitate service of these remaining Defendants and/or request leave

 to file additional motions related to service, if necessary. And if the result is that

 no counsel is appointed, Plaintiff may file another request for leave related to

 service in accordance with this Order and the September 4, 2020 order requiring

 leave of the Court to file additional motions (ECF No. 137).


                                            3
Case 4:19-cv-10584-SDD-APP ECF No. 151 filed 10/20/20         PageID.2078    Page 4 of 5




       Plaintiff’s request for “leave to Respond or Refile to Defendant Dismissal

 ECF No. 81, PageID.971-972, 976). Amended Motion ECF No. 74” (ECF No.

 150, PageID.2070) is also DENIED, as the Court is unable to discern what

 Plaintiff intends to file with the Court’s permission. The specific pages cited refer

 to my report and recommendation allowing Defendant Richard Baisch to file a

 motion to stay discovery, which he did, and which the Court subsequently granted

 (ECF No. 147). Thus, to the extent Plaintiff is requesting leave to respond to

 Defendant Baisch’s motion to stay discovery (ECF No. 86), that request is MOOT.

 Moreover, ECF No. 74 is Defendant Baisch’s original motion to dismiss, which

 has since been stricken by the Court (09-23-20 Text-only Order), and Plaintiff has

 already filed two responses (ECF Nos. 123 & 130) to Defendant Baisch’s amended

 motion to dismiss and/or for summary judgment (ECF No. 83) currently pending

 before the Court. See E.D. Mich. Local Rule 7.1(c)(3) (“A party must obtain leave

 of court to file more than one response to a motion for summary judgment.”).

       Finally, the Court STAYS all further motion practice for 30 days to

 Thursday, November 19, 2020, pending appointment of pro bono counsel.

 Should counsel not be appointed within that timeframe, motion practice may

 continue, subject to the pre-filing restrictions previously imposed by the Court.




                                           4
Case 4:19-cv-10584-SDD-APP ECF No. 151 filed 10/20/20   PageID.2079   Page 5 of 5




       IT IS SO ORDERED.

 Dated: October 20, 2020            ________________________
                                    Anthony P. Patti
                                    UNITED STATES MAGISTRATE JUDGE




                                      5
